 


109 HR 4740 IH: Save Our Small and Seasonal Businesses Act of 2006
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4740 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Bass (for himself, Mr. Gilchrest, Mr. Delahunt, Mr. Ortiz, Mr. Cardin, Mr. Flake, Ms. Herseth, Mr. Moran of Kansas, Mr. Stupak, Mr. Wynn, Ms. Bordallo, Mr. Simmons, Mr. Olver, Mr. Ryun of Kansas, Mr. Pomeroy, Mr. Bradley of New Hampshire, Mr. Boustany, Mr. Van Hollen, Mr. Melancon, Mr. Jones of North Carolina, Mr. Kind, Mr. Cannon, Mr. Ryan of Wisconsin, Mr. Larson of Connecticut, Mr. Capuano, Mr. Baker, Ms. Baldwin, Mr. Kennedy of Minnesota, Mr. Allen, Mr. Ruppersberger, Mr. Moore of Kansas, Mr. Wilson of South Carolina, Mr. Sweeney, Mr. Bishop of New York, and Mr. Michaud) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend the termination date for the exemption of returning workers from the numerical limitations for temporary workers. 
 

1.Short titleThis Act may be cited as the Save Our Small and Seasonal Businesses Act of 2006. 
2.Extension of returning worker exemptionSection 402(b)(1) of the Save Our Small and Seasonal Businesses Act of 2005 (8 U.S.C. 1184 note; Public Law 109–13) is amended by striking 2006 and inserting 2009. 
 
